DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11074109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter and are obvious variant.
	
Instant Application
U.S. Patent No. 11074109
21. An apparatus comprising: a graphics processing unit (GPU) including a plurality of processing resources and circuitry to dispatch at least one command for execution by the GPU, wherein the circuitry is to: based on a configuration, limit execution of a first command of the at least one command to one or more particular processing resources of the GPU based on a source of the first command, wherein the configuration is to indicate one or more particular processing resources of the GPU permitted to execute commands from one or more particular sources.
22. The apparatus of claim 21, wherein in response to receipt of a second command from a second source while the first command is executing, the circuitry to dispatch is to: based on the configuration indicating that the second source is permitted to execute a command on the one or more processing resources that execute the first command: permit the first command to complete execution on the one or more processing resources; and allocate the second command for execution on one or more processing resources that previously executed the first command
23. The apparatus of claim 22, wherein the circuitry to dispatch is to: after completion of the first command, flush a write data buffer to a cache and invalidate state and constant caches associated with the one or more processing resources that executed the first command
24. The apparatus of claim 22, wherein the circuitry to dispatch is to: in response to detection of completion of the second command and an unexecuted command from the source of the first command, allocate one or more of the processing resources formerly allocated to execute the second command to perform the unexecuted command from the second source.
25. The apparatus of claim 22, wherein the first command is associated with a compute context or a render context and the second command is associated with a compute context or a render context.
26. The apparatus of claim 21, wherein the circuitry to dispatch is to: in response to receipt of a third command associated with a third source, allocate one or more of the processing resources to perform the third command based on the configuration.
27. The apparatus of claim 21, wherein comprising a memory device communicatively coupled to the circuitry to dispatch at least one command for execution by the GPU, wherein the memory device is to store the configuration.
28. The apparatus of claim 21, comprising one or more of: a general purpose graphics processing unit or a central processing unit, wherein the general purpose graphics processing unit or the central processing unit is to execute a process that is a source of the first command
29. A method comprising: dispatching at least one command for execution by one or more processing resources of a graphics processing unit (GPU), wherein the dispatching comprises dispatching execution of a first command of the at least one command to one or more particular processing resources of the GPU based on a configuration that indicates one or more particular processing resources of the GPU that are permitted to execute commands from one or more particular sources and idle processing resources of the GPU available to execute a command
30. The method of claim 29, wherein the first command is associated with a first source and comprising: in response to receipt of a second command from a second source while the first command is executing: based on the configuration indicating that the second source is permitted to execute a command on the one or more processing resources that execute the first command: permitting the first command to complete execution on the one or more processing resources and allocating the second command for execution on one or more processing resources that previously executed the first command
31. The method of claim 30, comprising: after completion of the first command, flushing a write data buffer to a cache and invalidating state and constant caches associated with the one or more processing resources that executed the first command
32. The method of claim 30, comprising: in response to completion of the second command and an unexecuted command from a source of the first command, allocating one or more of the processing resources formerly allocated to execute the second command to perform the unexecuted command from the second source.
33. The method of claim 30, wherein the first command is associated with a compute context or a render context and the second command is associated with a compute context or a render context.
34. The method of claim 30, comprising: in response to receipt of a third command associated with a third source, allocating one or more of the processing resources to perform the third command based on the configuration.
35. A non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processing resources, cause the one or more processing resources to: dispatch at least one command for execution by one or more processing resources of a graphics processing unit (GPU), wherein the dispatch comprises dispatch execution of a first command of the at least one command to one or more particular processing resources of the GPU based on a configuration that indicates one or more particular processing resources of the GPU that are permitted to execute commands from one or more particular sources and idle processing resources of the GPU available to execute a command
36. The non-transitory computer-readable medium of claim 35, comprising instructions stored thereon, that if executed by one or more processing resources, cause the one or more processing resources to: in response to receipt of a second command from a second source while the first command is executing: based on the configuration indicating that the second source is permitted to execute a command on the one or more processing resources that execute the first command: permit the first command to complete execution on the one or more processing resources and allocate the second command for execution on one or more processing resources that previously executed the first command
37. The non-transitory computer-readable medium of claim 36, comprising instructions stored thereon, that if executed by one or more processing resources, cause the one or more processing resources to: after completion of the first command, flush a write data buffer to a cache and invalidate state and constant caches associated with the one or more processing resources that executed the first command
38. The non-transitory computer-readable medium of claim 36, comprising instructions stored thereon, that if executed by one or more processing resources, cause the one or more processing resources to: in response to completion of the second command and an unexecuted command from a source of the first command, allocate one or more of the processing resources formerly allocated to execute the second command to perform the unexecuted command from the second source.
39. The non-transitory computer-readable medium of claim 36, wherein the first command is associated with a compute context or a render context and the second command is associated with a compute context or a render context.
40. The non-transitory computer-readable medium of claim 36, comprising instructions stored thereon, that if executed by one or more processing resources, cause the one or more processing resources to: in response to receipt of a third command associated with a third source, allocate one or more of the processing resources to perform the third command based on the configuration.

1. An apparatus comprising: a memory device; a graphics processing unit (GPU) including a plurality of execution units; a thread scheduler to dispatch at least one thread for execution by at least a portion of the execution units of the GPU; and a mapping table to identify one or more particular execution units of the GPU that are limited to execute commands from one or more particular sources, wherein to dispatch at least one thread for execution by at least a portion of the execution units of the GPU, the thread scheduler is to: in response to receipt of a first command from a first source: access the mapping table to identify one or more particular execution units of the GPU to execute one or more threads associated with a command from the first source and allocate the identified one or more particular execution units of the GPU to execute one or more threads associated with the first command and in response to receipt of a first command from a second source while a thread associated with the first command is executing and after allocation of the execution units of the GPU to execute the one or more threads associated with the first command, allocate a first portion of the execution units to perform the one or more threads associated with the first command and allocate a second portion of the execution units to perform the one or more threads associated with the first command from the second source, wherein: one or more particular execution units of the GPU are limited to execute commands from one or more particular sources and the first portion of the execution units are limited to the identified one or more particular execution units of the GPU to execute the one or more threads associated with the first command.
2. The apparatus of claim 1, wherein in response to receipt of a first command from a second source while a thread associated with the first command is executing on the second portion of the execution units, the thread scheduler is to: permit the one or more threads associated with the first command executing on the second portion of the execution units to complete and allocate one or more threads associated with the first command from the second source for performance on the second portion of the execution units.
3. The apparatus of claim 2, wherein the thread scheduler is to: flush data from a write data buffer of the second portion of the execution units from execution of the one or more threads associated with the first command to a cache and invalidate state and constant caches associated with the second portion of the execution units that completed execution of the one or more threads associated with the first command.
4. The apparatus of claim 1, wherein the thread scheduler is to: in response to detection of completion of one or more threads associated with the first command from the second source using the second portion of the execution units and one or more unexecuted threads associated with the first command, allocate the second portion of the execution units to perform the one or more unexecuted threads associated with the first command.
5. The apparatus of claim 1, wherein the thread scheduler is to: in response to detection of completion of the one or more threads associated with the first command using the first portion of the execution units and one or more unexecuted threads associated with the first command from the second source, allocate the first portion of the execution units to perform the one or more unexecuted threads associated with the first command from the second source.
6. The apparatus of claim 1, wherein the thread scheduler is to: in response to detection of completion of the one or more threads associated with the first command using the first portion of the execution units and detection of completion of the one or more threads associated with the first command from the second source using the second portion, identify the first and second portions as inactive.
7. The apparatus of claim 1, wherein the thread scheduler is to: in response to receipt of one or more threads associated with a third command from a third source, allocate a portion of the execution units to perform one or more threads associated with the third command.
8. The apparatus of claim 1, comprising one or more of: a general purpose graphics processing unit or central processing unit.
9. The apparatus of claim 1, wherein the one or more threads associated with the first command are associated with a compute context or a render context.
10. A method comprising: receiving a first command from a first source for execution using a graphics processing unit, the graphics processing unit comprising one or more execution units; accessing a mapping table to identify one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the first source; receiving a first command from a second source for execution using the graphics processing unit; accessing the mapping table to identify one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the second source; allocating a first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source based on the identified one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the first source; allocating a second portion of the graphics processing unit for execution of one or more threads associated with the first command from the second source based on the identified one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the second source.
11. The method of claim 10, comprising: after allocating a first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source: receiving a second command from the first source for execution using the graphics processing unit and allocating the first portion of the graphics processing unit for execution of one or more threads associated with the second command from the first source for execution using the first portion of the graphics processing unit.
12. The method of claim 10, comprising: after allocating a first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source and after allocating the second portion of the graphics processing unit for execution of one or more threads based on the first command from the second source: based on completion of one or more threads associated with the first command from the second source and at least one available command from the first source, allocating the second portion for execution of at least one thread associated with a command from the first source.
13. The method of claim 10, comprising: flushing data in a write data buffer associated with the first portion based on execution of one or more threads associated with the first command from the first source to a cache and invalidating state and constant caches associated with the first portion.
14. The method of claim 10, comprising: after allocating the first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source and after allocating the second portion of the graphics processing unit for execution of one or more threads based on the first command from the second source: receiving a first command from a third source for execution using the graphics processing unit; permitting a third portion of the graphics processing unit to complete execution of a dispatched thread associated with the first command from the first source, wherein the third portion includes a part of the first portion and a part of the second portion; and allocating the third portion of the graphics processing unit for execution of one or more threads associated with the first command from the third source.
15. The method of claim 10, wherein the first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.
16. The method of claim 10, wherein the graphics processing unit comprises one or more execution units, the first portion comprises one or more execution units, and the second portion comprises one or more execution units.
17. A system comprising: at least one memory; a command dispatch engine; at least one graphics processing unit (GPU) communicatively coupled to the at least one memory and to the command dispatch engine and the at least one GPU comprising execution units; and a mapping table to identify one or more particular execution units of the at least one GPU that are limited to execute commands from one or more particular sources, wherein: the command dispatch engine is to: receive a request to perform at least one command from a first source; access the mapping table to identify one or more particular execution units of the at least one GPU to execute at least one thread associated with the at least one command from the first source; receive a request to perform at least one command from a second source; access the mapping table to identify one or more particular execution units of the at least one GPU to execute at least one thread associated with the at least one command from the second source; allocate a first portion of the at least one GPU for execution of at least one thread associated with the at least one command from the first source based on the one or more particular execution units of the at least one GPU identified to execute at least one thread associated with the at least one command from the first source; and allocate a second portion of the at least one GPU for execution of at least one thread associated with the at least one command from the second source based on the one or more particular execution units of the at least one GPU identified to execute at least one thread associated with the at least one command from the second source.
18. The system of claim 17, wherein the command dispatch engine is to: after the allocate a first portion of the at least one GPU for execution of at least one thread associated with the at least one command from the first source and after the allocate a second portion of the at least one GPU for execution of at least one thread associated with the at least one command from the second source: in response to completion of the at least one thread associated with the at least one command from the first source and at least one available thread based on the at least one command from the second source, allocate the first portion of the at least one GPU for performance of the at least one available thread based on the at least one command from the second source.
19. The system of claim 18, wherein the command dispatch engine is to: flush data of a write data buffer associated with the first portion based on execution of the at least one thread based on the at least one command from the first source to a cache and invalidate state and constant caches associated with the first portion.
20. The system of claim 17, comprising one or more of a network interface, a display, a central processing unit, or a battery.
21. The apparatus of claim 1, wherein the first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data and the first command from the second source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.
22. The system of claim 17, wherein a first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data and a first command from the second source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-30, 32-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al. (US 2017/0256018 A1).


As per claim 21, Gandhi discloses an apparatus comprising: a graphics processing unit (GPU) including a plurality of processing resources and circuitry to dispatch at least one command for execution by the GPU (see for example FIG. 1, 120-140), wherein the circuitry is to: based on a configuration, limit execution of a first command of the at least one command to one or more particular processing resources of the GPU based on a source of the first command (see for example FIG. 3, 304), wherein the configuration is to indicate one or more particular processing resources of the GPU permitted (see for example FIG. 3, 304; 306) to execute commands from one or more particular sources (see for example FIG. 3, 312-316, [0026], [0028]).
As per claim 22, Gandhi discloses the apparatus of claim 21, wherein in response to receipt of a second command from a second source while the first command is executing, the circuitry to dispatch is to: based on the configuration indicating that the second source is permitted to execute a command on the one or more processing resources that execute the first command: permit the first command to complete execution on the one or more processing resources (see for example FIG. 3, 304; 306); and allocate the second command for execution on one or more processing resources that previously executed the first command (see for example FIG. 3, 312-316, [0026], [0028])
As per claim 24, Gandhi discloses the apparatus of claim 22, wherein the circuitry to dispatch is to: in response to detection of completion of the second command and an unexecuted command from the source of the first command, allocate one or more of the processing resources formerly allocated to execute the second command to perform the unexecuted command from the second source (see for example [0026], [0030]).
As per claim 25, Gandhi discloses the apparatus of claim 22, wherein the first command is associated with a compute context or a render context and the second command is associated with a compute context or a render context (see for example [0034]; [0042]).
As per claim 26, Gandhi discloses the apparatus of claim 21, wherein the circuitry to dispatch is to: in response to receipt of a third command associated with a third source, allocate one or more of the processing resources to perform the third command based on the configuration (see for example [0030]).
As per claim 27, Gandhi discloses the apparatus of claim 21, wherein comprising a memory device communicatively coupled to the circuitry to dispatch at least one command for execution by the GPU, wherein the memory device is to store the configuration (see for example [0003]; [0028]).
As per claim 28, Gandhi discloses the apparatus of claim 21, comprising one or more of: a general purpose graphics processing unit or a central processing unit, wherein the general purpose graphics processing unit or the central processing unit is to execute a process that is a source of the first command (see for example [0028], FIG. 4, 408).
Per claims 29-30, 32-36 and 38-40, these are method, media claims substantially paralleling the limitations in apparatus claims 21-22 and 24-28. Gandhi reference discloses the use of such system and method (see, e.g., FIG 1, FIG.3-4) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 2017/0256018 A1) in view of Jiao (US 2010/0123717 A1).

	As per claim 3, Gandhi does not explicitly disclose after completion of the first command, flush a write data buffer to a cache and invalidate state and constant caches associated with the one or more processing resources that executed the first command. Nevertheless, as evidenced by the teachings of Jiao, it is commonly known to flush a write data buffer of the second portion from execution of the one or more threads associated with the first command to a cache and invalidate state and constant caches associated with the second portion (see for example [0049]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the above teachings of Gandhi by flushing a write data buffer of the second portion from execution of the one or more threads associated with the first command to a cache and invalidate state and constant caches associated with the second portion in order handle the assignment of tasks or threads to different EUs efficiently. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193